Order entered October 18, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01118-CV

                            IN RE LANCE GURLEY, Relator

                 Original Proceeding from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-19-08070

                                          ORDER
                 Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Based on the Court’s opinion of this date, we DENY relator’s September 13, 2019

petition for writ of mandamus and LIFT our stay of the trial court’s September 13, 2019 order

Granting Motion to Expunge Lis Pendens.




                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE